Order, Supreme Court, New York County (Carol Arber, J.), entered April 16, 1997, which, insofar as appealed from, granted plaintiffs motion to compel the taking of depositions of nine of defendant’s employees, unanimously affirmed, without costs.
Plaintiff made a sufficient showing that, although the two executives designated by defendant pursuant to CPLR 3106 (d) had material roles in his termination, the proposed witnesses, some of whom were his supervisors, and all of whom had regular, daily contact with plaintiff, could offer material, relevant and unique testimony with respect to, inter alia, plaintiffs *404relationships with other colleagues and his activities disclosing the work conditions at defendant, which are pertinent to this whistleblower/age discrimination action (see, Matter of Rattner v Planning Commn., 110 AD2d 840). We have considered defendant’s remaining contentions and find them to be without merit. Concur—Rubin, J. P., Tom, Mazzarelli, and Andrias, JJ.